Citation Nr: 0102015	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for the residuals of fusion of the left 
ankle with nerve damage (also referred to herein as "left 
ankle disability"), currently rated as 30 percent disabling.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision issued by the 
Detroit, Michigan Regional Office of the Department of 
Veterans Affairs (VA), which, in part, granted service 
connection for left ankle disability (with a 20 percent 
rating, effective November 1, 1994) and denied service 
connection for left knee disability.  The case was 
transferred to the Cleveland, Ohio, Regional Office (RO) in 
January 1996.  A notice of disagreement was received in 
November 1995, a statement of the case was issued in February 
1996, and a substantive appeal was received in March 1996.  
The veteran appeared and testified at RO hearings in March 
1996 and December 1998.  By rating action in May 1996, the 
rating for the veteran's left ankle disability was increased 
to 30 percent, effective November 1, 1994.  

The Board also observes that pursuant to a December 1998 
statement in support of claim, the veteran withdrew his 
appeal on the issue of entitlement to assignment of a higher 
disability rating for a donor site scar on the iliac crest, 
currently rated as 10 percent disabling.  That issue is 
therefore no longer in appellate status.  However, the Board 
notes that in a January 2001 brief, the veteran's 
representative made reference to an October 1999 medical 
examiner's comment regarding a problem with the lateral 
cutaneous nerve of the thigh entrapment close to the anterior 
iliac crest spine in the area where bone grafts were removed 
for the ankle fusion.  Although not clear, this suggests that 
the representative may have intended to advance a new claim 
for an increased rating for the donor site scar on the iliac 
crest or a new claim of service connection for nerve damage 
associated with the bone graft removal.  These matters are 
hereby referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
productive of marked limitation of motion.

2.  The veteran's service-connected left ankle disability is 
also manifested by nerve damage approximating mild incomplete 
paralysis with some numbness of the dorsum of the left foot.

3.  The veteran's service-connected left ankle disability is 
also manifested by a painful and tender scar. 

4.  The veteran does not currently suffer from left knee 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a separate 
disability rating of 20 percent (but no higher) for 
limitation of motion associated with the service-connected 
left ankle disability under Diagnostic Code 5271 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2000).

2.  The schedular criteria for entitlement to a separate 
disability rating of 10 percent (but no higher) for nerve 
damage associated with the service-connected left ankle 
disability under Diagnostic Code 8521 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8521 
(2000).

3.  The schedular criteria for entitlement to a separate 
disability rating of 10 percent (but no higher) for a tender 
and painful scar associated with the service-connected left 
ankle disability under Diagnostic Code 7804 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 7804 
(2000).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is left knee 
disability proximately due to or the result of his service-
connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating for Left Ankle Disability

The veteran claims that he has suffered an increase in the 
severity of his service-connected left ankle disability, 
which is currently rated as 30 percent disabling.  After 
noting that the claims file includes the veteran's service 
medical records (SMRs), VA examination reports, other VA and 
private medical records, and the veteran's variously dated 
written statements and RO hearing testimony, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) or under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since this claim 
amounts to an appeal of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice know as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As was previously noted, pursuant to a March 1995 rating 
decision, the RO granted service connection for a left ankle 
disability and assigned a 20 percent rating, effective 
November 1, 1994.  That disability rating was subsequently 
increased to 30 percent, also effective November 1, 1994. 

The relevant medical evidence begins with a January 1995 VA 
general medical examination report, which notes the veteran's 
medical history and complaints of pain in the left ankle.  
Objectively, there was a well-healed four-inch scar on the 
lateral aspect of the left ankle.  Range of motion of the 
ankle was as follows:  dorsiflexion to 0 degrees and plantar 
flexion from 0 degrees to 15 degrees.  There was tenderness 
along the lateral aspect of the left ankle, below the 
malleous, as well as in the subtalar region.  The diagnosis 
was a fracture of the ankle with subtalar fusion with limited 
range of motion.  A contemporaneous radiology report revealed 
an old hindfoot arthrodesis of the left foot.

A November 1995 VA operation report reveals that the veteran 
underwent surgery to remove an implant associated with his 
left ankle fusion as well as a suspected neuroma.  Although a 
neuroma was not found, some scar tissue was excised.  

A February 1996 VA orthopedic examination report recounts the 
veteran's medical history and complaints of left ankle and 
foot pain.  Objectively, range of motion of the left ankle 
was dorsiflexion to 0 degrees, plantar flexion to 25 degrees, 
and subtalar inversion and eversion to 0 degrees.  The 
lateral aspect of the left foot exhibited less sensation and 
numbness; there was also a tingling sensation in the 5th toe.  
A transverse surgical scar of the left ankle 12-cm long was 
somewhat adhering in the posterior half and was very tender 
to palpation with tingling.  The diagnoses were status post 
injury to the left ankle, status post subtalar fusion of the 
left ankle with subsequent ankle loss of motion, and a status 
post neuroma of the left foot.  A contemporaneous VA 
radiology report of the left ankle revealed the details of 
the bony fusion of the subtalar joint of the left ankle.

A May 1996 letter from the veteran's employer explains that 
the veteran has been observed to have difficulty walking, 
that the veteran took some time of from work due to pain and 
discomfort, and that the veteran was given permission to wear 
an ankle brace.

A July 1997 VA peripheral nerves examination report notes the 
veteran history of multiple orthopedic surgeries on the left 
ankle.  A scar about the left ankle was tender painful to 
pressure.  Pin prick and light touch sensation was absent 
over the dorsum and lateral aspect of the left foot.  
Limitation of motion of the left foot was marked; inversion 
and eversion were absent.  Plantar flexion of the foot was 
normal and strength of the plantar flexors was normal.  
Dorsiflexion of the foot was normal in strength, with no foot 
drop, but range of motion was limited to 20 degrees.  The 
impression was loss of pin prick and light touch over the 
dorsum and lateral aspect of the left foot.

A July 1997 VA orthopedic examination report recites the 
veteran's medical history and complaints of constant left 
ankle pain that restricts his ability to walk and climb up 
and down stairs.  He also complained of occasional swelling 
and stiffness, constant sensory loss in the lateral aspect of 
the left foot, foot drop, left foot weakness, and a painful 
and tender scar.  Objectively, the left ankle exhibited no 
swelling, redness, or deformities, and he was able to walk a 
few steps without difficulty.  However, his gait was altered 
somewhat to accommodate his ankle, and he uses an ankle 
brace.  No foot drop was seen.  The left calf muscles were 
decreased in size and weak in comparison to the right and he 
was unable to perform dorsiflexion, plantar flexion, 
inversion, or eversion.  An 11-cm scar about the ankle was 
very tender to touch.  Neurologically, the left foot revealed 
a definite decrease in sensation when compared to the right.  
Ankle reflexes were absent.  The diagnoses included the 
following: status post subtalar fusion of the left ankle; 
status post neuroma removal from left foot with sensory 
deficit probably secondary to nerve damage and also previous 
ankle fusion; and partial foot drop secondary to nerve 
damage.  Contemporaneous VA radiology reports revealed an 
internally fixed and fused talus and calcaneus and findings 
compatible with tibiotalar ligamentous injury.

An April 1998 VA radiology report of the left ankle, when 
compared to the July 1997 radiology reports revealed an 
increase in sclerosis involving the juncture between the 
talus and calculus.  

A December 1998 letter from a private healthcare provider, 
Amy V. Yates, C.P.O., explains that the veteran was provided 
with two ankle foot arthrosis devices, or braces, to provide 
for left ankle stability that allows him to ambulate without 
pain or discomfort and keeps his foot fixed in a 90 degree 
position without experiencing drop foot.  

A February 1999 VA radiology report of the ankle revealed no 
significant change in the status post fusion of the subtalar 
joint since the last radiological study.

An October 1999 VA orthopedic examination report notes that 
the veteran's claims file and medical chart were reviewed 
prior to the examination.  The veteran walked without 
assistance of a cane, crutches or walker, but used a solid 
ankle arthrosis.  He complained of left ankle pain, numbness 
of the left foot, and tingling of the left toes.  
Objectively, the left thigh and calf were smaller than the 
right thigh and calf, evidencing muscle wasting in the left 
thigh and calf.  Range of motion of the left ankle revealed 
dorsiflexion to 6 degrees, plantar flexion to 25 degrees, and 
inversion and eversion to 0 degrees.  There was no weakness 
of the left ankle muscles detected.  Several scars about the 
foot and ankle were observed.  The diagnosis was status post 
fusion of the subtalar joint in the left foot with multiple 
attempts at surgery, at least five attempts secondary to 
nonunion and problems with the talus.  The scar was not as 
sensitive and previously mentioned, but the veteran was still 
experiencing pain and was using a brace to the left ankle and 
foot, nonarticulated plastic ankle and foot appliance.  The 
examiner further explained that the veteran's left ankle 
joint is fully fused and exhibits solid bony union.  As the 
right thigh and calf have undergone a prolonged period of 
immobilization, there is considerable wasting of the muscles 
and disuse atrophy.  A contemporaneous VA radiology report of 
the left ankle reveals a redemonstration of the subtalar 
joint fusion with tracks of removed internal fixation devices 
at the talus and calcaneum bone and a bony irregularity at 
the posterior margin of the talocalcaneal joint; no 
significant change was identified since the previous 
examination.

The remaining evidence consists of the veteran's variously 
dated written statements RO hearing transcripts dated in 
March 1996 and December 1998, in which the veteran contends 
that his disabilities are more severe that the presently 
assigned 30 percent disability rating reflects.  

A review of the March 1995 rating decision shows that the 
initial rating of 20 percent disability rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
provides for a maximum 20 percent rating for marked 
limitation of motion of the ankle.  The May 1996 RO 
determination increased the veteran's disability rating to 30 
percent upon application of Diagnostic Code 5262, which 
provides from a 30 percent rating when there is malunion of 
the tibia and fibula that results in marked knee or ankle 
disability.  The RO's apparent reasoning was that due to the 
veteran's neurological symptoms, the assignment of a 30 
percent rating under Diagnostic Code 5262 was appropriate.

However, the Board finds that the evidence of record warrants 
separate disability ratings for musculoskeletal, 
neurological, and dermatological manifestations.  Generally, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the disability in that case 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261. The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  

In the present case, although the veteran's neurological 
deficit was noted, and reference was ultimately made in the 
July 2000 supplemental statement of the case to the 
diagnostic codes relating to neurological disabilities under 
38 C.F.R. §§ 4.123-4.124a, the disability was not separately 
rated under the neurological diagnostic codes; rather, it was 
lumped together as a 30 percent rating under Diagnostic Code 
5262.  Moreover, separate consideration was not given to the 
symptomatology produced by the scars associated with his 
service-connected left ankle disability under 38 C.F.R. 
§ 4.118, which provides the criteria for rating disabilities 
of the skin. 

The Board first considers rating the veteran's left ankle 
disability under the criteria of 38 C.F.R. § 4.71a, which 
refers to disabilities of the musculoskeletal system.  As was 
noted earlier, Diagnostic Code 5271 provides for a maximum 20 
percent disability rating for marked limitation of motion.  
Pursuant to 38 C.F.R. § 4.71, Plate II, normal range of 
motion of the ankle is from 0 to 20 degrees of dorsiflexion 
and from 0 to 45 degrees of plantar flexion.  A review of the 
medical evidence of record reveals that the veteran's left 
ankle range of motion has been characterized as marked.  
Indeed, range of motion measurements show that he exhibits 
between 0 to 6 degrees of dorsiflexion and from 0 to between 
15 and 25 degrees of plantar flexion.  There was also no 
range of motion in eversion or inversion.  As such, the Board 
finds that a 20 percent disability rating under Diagnostic 
Code 5271 for marked limitation of motion is appropriate.   
This is the highest rating available under Code 5271.

The Board has also considered Diagnostic Code 5270, as it 
provides for disability ratings in excess of 20 percent.  
However, as there is no medical evidence demonstrating that 
the veteran's left ankle disability is productive of 
ankylosis in plantar flexion at more than 30 degrees, in 
dorsiflexion more than 0 degrees, or exhibits a deformity of 
abduction, adduction, inversion or eversion, a disability 
rating in excess of 20 degrees under this Diagnostic Code is 
not warranted.  Additionally, the Board has considered 
Diagnostic Codes 5272-4.  However, as the rating criteria 
available under these codes do not provide for disability 
ratings in excess of 20 percent, the application of these 
codes do not afford the veteran a basis for a higher rating. 

With regard to the application of Diagnostic Code 5262, the 
fusion of the veteran's left ankle could arguably be 
considered a malunion of the tibia and fibula.  However, 
although the veteran's range of motion is markedly limited 
and there is evidence of an altered gait and some disuse 
atrophy affecting the left leg, the medical evidence also 
shows that the veteran can ambulate effectively, albeit with 
the use of an ankle brace, but without the use of a cane or 
crutches.  As such, the Board finds that, under the rating 
criteria available for musculoskeletal disabilities, the 
veteran's left ankle disability is not more than moderately 
disabling and, therefore, the preponderance of the evidence 
is against a disability rating in excess of 20 percent under 
Diagnostic Code 5262.

In regard to the above discussion, the Board acknowledges 
that where functional loss is alleged due to factors such as 
pain on motion, less or more motion than normal, 
fatigability, weakened movement, and incoordination, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although the evidence of 
altered gait and disuse atrophy is certainly productive of 
functional impairment, the disability ratings herein assigned 
or affirmed take into account all of the relevant clinical 
findings that have been reported.  The objective medical 
evidence simply does not show that the veteran's symptoms of 
functional impairment due to musculoskeletal symptoms rise to 
a degree that warrants a higher rating.

Turning the veteran's neurological symptoms, the medical 
evidence shows that the veteran suffers from persistent loss 
of sensation over the dorsum and lateral aspect of the left 
foot.  As such, the Board finds that the diagnostic criteria 
of 38 C.F.R. § 4.124a for neurological disability should be 
considered.  Although it is unclear which specific nerve has 
been affected, it appears that the numbness of the dorsum of 
the foot and toes is contemplated under Code 8521.  The 
record shows that the overall neurological symptomatology 
related to the left ankle disability is mild and essentially 
consists of some loss of sensation of certain localized areas 
of the foot, which includes numbness and tingling.  Moreover, 
although there is some evidence to suggest that the veteran 
suffers from partial foot drop, this has not been objectively 
confirmed; indeed, most of the medical evidence explicitly 
finds there to be no foot drop.  The medical evidence 
otherwise does not show that his left foot sensory deficit 
interferes with locomotion.  Pursuant to Diagnostic Codes 
8521, mild incomplete paralysis warrants a 10 percent 
disability rating.  As the veteran currently manifest mild 
incomplete paralysis affecting the left foot as a result of 
nerve damage caused by his service-connected left ankle 
disability, a separate 10 percent disability rating is 
therefore warranted.  

Concerning the veteran's symptomatology due to scarring as a 
result of surgery performed in the course of treatment for 
the veteran's left ankle disability, the Board observes that 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 - 
which contain the schedular criteria rating scars of the skin 
- are applicable.  Diagnostic Code 7803 provides for a 
maximum 10 percent disability rating for superficial scars 
that are poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful upon objective demonstration, while Diagnostic Code 
7805 provides for the assignment of a disability rating based 
on the limitation of function exhibited on the part affected.  

Diagnostic Code 7803 is inapplicable, as there is no medical 
evidence of record showing that the veteran's left ankle scar 
is poorly nourished or exhibits repeated ulceration.  With 
regard to the application of Diagnostic Code 7805, the Board 
finds that as the veteran is already receiving separate 20 
percent disability rating for limitation of function, that an 
additional 10 percent disability rating for limitation of 
function is not warranted.  The Board notes, however, that as 
the medical evidence shows that the veteran's left ankle scar 
has consistently been tender and painful, an additional 
separate 10 percent disability rating under Diagnostic Code 
7804 is warranted. 

At this point, the Board notes that pursuant to Diagnostic 
Code 4.25, the veteran's 20 percent rating under Diagnostic 
Code 5271, separate 10 percent rating under Diagnostic Codes 
8521, and separate 10 percent rating under Diagnostic Code 
7804, the veteran's combined disability rating totals 40 
percent.  In this regard, 38 C.F.R. § 4.68 provides that 
"[t]he combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  Since the 
schedular criteria provides for a maximum 40 percent 
disability for the amputation of a foot under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5165-7, the Board notes that higher 
ratings for the three now separate disabilities related to 
the left ankle may not be assigned.  38 C.F.R. § 4.68.

The Board notes that it has carefully examined the entire 
record and finds that the disability ratings herein assigned 
have been warranted during the entire period covered by the 
appeal; that is, since November 1, 1994.  Fenderson.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disabilities at 
issue have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

II.  Service Connection for Left Knee Disability

The veteran contends that he currently suffers from a left 
knee disability as a result of service, to include as 
secondary to his service-connected left ankle disability. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  This newly enacted legislation also 
provides for VA assistance to claimants under certain 
circumstances.  When such circumstances arise, reasonable 
efforts must be made by VA to obtain certain records, such as 
SMRs, or provide for an examination or medical opinion when 
necessary to make a decision on the claim.  However, the law 
also provides that such assistance is not required to a 
claimant if no reasonable possibility exists that such 
assistance would aid in sustaining the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  After reviewing the claims file, which 
include the veteran's SMRs, VA examination reports, other VA 
and private medical records, and the veteran's RO March 1996 
and December 1998 hearing testimony and variously dated 
written statements, the Board finds that no further action is 
necessary to meet the statutory assistance to the veteran and 
that the evidence of record allows for equitable review of 
the issues of entitlement to service connection for a left 
knee disability.  The Board therefore finds that VA has 
fulfilled its duty to assist the veteran in this respect. 

Tuning to the evidence, the SMRs are devoid of any indication 
that the veteran complained of, was diagnosed with, or 
treated for, any disease or injury affecting the left knee.  
Indeed, the veteran does not contend that his claimed left 
knee disability began during service; rather, he claims that 
his left knee disability is secondary to his service-
connected left ankle disability.  

The relevant post-service medical records begin with a 
January 1995 VA, which notes that the veteran complained of a 
popping and grinding in the left knee.  Range of motion of 
the left knee was from 0 degrees to 140 degrees.  The 
diagnosis was "[r]ule out chondromalacia of the knees; range 
of motion is normal."  A contemporaneous VA radiology report 
revealed no abnormality of the left knee.   

A February 1996 VA orthopedic examination report recounts the 
veteran's complaint that his left knee bothers him.  
Objectively, there was no gross deformity of the left knee, 
no swelling, no instability, no crepitus, and no hemarthrosis 
or hydrarthrosis.  Range of motion of the left knee was from 
0 degrees to 130 degrees.  There was lateral laxity apparent 
in both knees.  

A July 1997 VA orthopedic examination report recites the 
veteran's complaints of worsening left knee pain, stiffness, 
and instability, which began after incurring his service-
connected left ankle disability.  Objectively, the left knee 
appeared normal; there was no swelling, redness, deformity, 
tenderness, or crepitus.  Range of motion was from 0 to 135 
degrees, with pain past 135 degrees.  The relevant diagnosis 
was knee pain, probable arthritis.  A contemporaneous VA 
radiology report was negative.  A March 1998 addendum to the 
July 1997 VA orthopedic examination report explains that 
concerning the left knee diagnosis, the left knee evaluation 
was found to be normal, as well as the X-ray.  No knee 
problem above and beyond a bow leg deformity was noted. 

A February 1999 VA radiology report was found to be 
unremarkable, and no significant change was seen since the 
prior July 1997 radiology report.  

A February 1999 VA orthopedic clinical record notes that the 
veteran was seeking documentation of his knee complications 
secondary to his service-connected left ankle disability.  
Objectively left knee was hypersensitive to light pressure 
with some tenderness medially.  No knee instability was 
detected.  The assessment was bilateral knee pain.

An October 1999 VA orthopedic examination report notes that 
the veteran's claims file and medical chart were reviewed.  
The veteran complained of left knee discomfort, manifested by 
stiffness and a popping or snapping noise.  Range of motion 
of the left knee was from 0 to 135 degrees, and there was no 
instability or laxity detected.  The examiner also noted that 
there was no evidence of a bow leg deformity, and that the 
earlier reference to this in the record should be removed.  
McMurray's test produced some discomfort medially over the 
joint surface, but there was no evidence of chondromalacia.  
Strength of the muscles about the left knee was normal.  The 
examiner opined that he found no knee pathology.  The 
examiner did suggest that the veteran's left knee symptoms 
arise from nerve entrapment in the left hip secondary to a 
bone graft. 

A November 1999 private magnetic resonance imaging report of 
the left knee was negative.  The ligaments, cartilage, bone, 
and soft tissue all appeared normal, and there was no 
evidence chondromalacia or of meniscal injury or tear.

Upon a review of the relevant evidence and the applicable law 
and regulations, the Board finds that service connection for 
a left knee disability, to include as secondary to a left 
ankle disability, is not warranted.  Although the Board 
acknowledges the veteran's contentions of left knee pain and 
other left knee symptoms, no disability of the left knee has 
been diagnosed.  Indeed, all of the radiology reports are 
negative for knee pathology.  While medical professionals 
have noted the veteran's complaints of pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  When a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Although the veteran may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
there is no medical evidence of record supporting the 
veteran's claim.  In this case, the Board reiterates that 
despite the veteran's current complaints of left knee 
symptoms, no chronic disability of the left knee was 
diagnosed.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a left knee disability, as secondary to his 
left ankle disability or otherwise.

To the extent that the relief sought by the veteran has not 
been granted, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99, (2000) (to be codified as amended at 38 
U.S.C. § 5107).  However, there is not an approximate balance 
of positive and negative evidence to otherwise permit a 
favorable determination.


ORDER

The veteran's service-connected left ankle disability 
warrants a separate 20 percent rating under Diagnostic Code 
5271, a separate 10 percent rating under Diagnostic Code 
8521, and a separate 10 percent rating under Diagnostic Code 
7804.  To this extent, the appeal is granted. 

Entitlement to service connection for left knee disability is 
not warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

